Citation Nr: 0719460	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  03-19 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable disability rating for service-
connected multiple scars, residuals of shrapnel wounds.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from February 1967 to February 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision by the Department 
of Veterans Affairs (VA), Regional Office (RO) located in St. 
Petersburg, Florida, which, in part, continued a 
noncompensable disability rating for the veteran's service-
connected multiple scars, residuals of shrapnel wounds.

In April 2007, the veteran testified at a video conference 
hearing over which the undersigned Veterans Law Judge 
presided.  A transcript of the hearing has been associated 
with the veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 
5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(c) (2006).  
Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  
38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(c)(4) (2006).  When medical evidence is inadequate, 
VA must supplement the record by seeking an advisory opinion 
or ordering another medical examination.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 
3 Vet. App. 213 (1992).

The veteran is service-connected for multiple residual 
shrapnel wound scars for which a noncompensable disability 
rating has been assigned.  He asserts that his symptoms, 
which encompass his face, mouth, upper and lower extremities, 
and groin area, are more disabling than currently reflected 
by the assigned disability rating.  The veteran underwent a 
VA scars examination in April 2003.  At that time, the 
veteran exhibited three distinct scars, one on the left 
ankle, one on the left groin, and one on the dorsum of the 
left rib.  The examiner described the three apparent scars, 
however, the veteran asserts that he has additional scars 
that are formed periodically from shrapnel that 
intermittently works its way out of his body.  He added that 
it was difficult to schedule a VA examination during an 
active stage as such a stage is unpredictable.

The veteran has been rated by the RO pursuant to Diagnostic 
Code 7805 which provides the rating criteria for other scars.  
Under this diagnostic code provision, a scar is to be rated 
on the limitation of motion of the affected part.  The April 
2003 VA examination report did not assess any limitation of 
motion of the parts that were actively affected.  
Additionally, as the veteran's scars are said to affect the 
face, mouth, upper and lower extremities, and groin area, he 
may also be rated pursuant to Diagnostic Code 7800 which 
provides the rating criteria for disfigurement of the head, 
face, and neck; as well as, pursuant to Diagnostic Code 7801 
which provides for scars, other than head, face, or neck, 
that are deep or that cause limitation of motion; and 
pursuant to Diagnostic Code 7802 which provides for scars, 
other than head, face, or neck, that are superficial and that 
do not cause limitation of motion.  As such, the Board is of 
the opinion that a contemporary and thorough examination 
would be of assistance in assessing the extent of the 
veteran's service-connected multiple residual shell fragment 
wound scars in consideration of the possible applicable 
rating criteria.  See 38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(c)(4) (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should arrange for the 
veteran to undergo an appropriate VA 
examination, preferably during an active 
stage of his service-connected scar 
disability.   The entire claims file and a 
copy of this Remand must be made available 
to the examiner, and the examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.

The examiner should describe the 
manifestations of the veteran's multiple 
residual shrapnel wound scars in 
accordance with pertinent rating criteria 
for evaluation of the condition.

On examination during an active stage, the 
examiner should specifically address 
whether there is visible or palpable 
tissue loss, gross distortion or asymmetry 
of any paired sets of facial features 
(nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, or 
lips).  The examiner should also provide a 
measurement of the length and width of the 
scars as well as the areas of the scars in 
terms of square inches.  The examiner 
should indicate whether any such scars are 
elevated or depressed on palpation; 
adherent to the underlying tissue; hyper- 
or hypo-pigmented; manifested by abnormal 
skin texture; indurated or inflexible; or 
result in loss of underlying soft tissue.  
The examiner should specify whether any 
scars are superficial, unstable, and 
painful on examination.  The examiner 
should indicate whether the scars cause 
limitation of motion of the affected part, 
and if so, should specify the degree of 
limitation.  Unretouched color photographs 
of each residual scar should be taken and 
associated with the claims folder.

If the veteran is unable to be examined 
during an active phase of his disability, 
the examiner is requested to opine as to 
the extent of disability during the height 
of an active phase based upon a 
description as provided by the veteran.  A 
complete rationale for the examiner's 
opinion should be provided.

2.  The RO/AMC shall notify the veteran 
that it is his responsibility to report 
for all scheduled examinations, and to 
cooperate in the development of the case, 
and that the consequences of failure to 
report for a scheduled VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2006).

3.  The RO/AMC shall then review the 
veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required by the VCAA.  If the 
RO/AMC finds it necessary and appropriate 
to afford the veteran with an additional 
examination or to engage in further 
development pursuant to review of 
additional evidence obtained, it should be 
undertaken prior to further claim 
adjudication.

4.  The RO/AMC will readjudicate the 
veteran's claim for an increased 
disability rating.  If the benefit sought 
on appeal remains denied, provide the 
veteran and his representative with a 
Supplemental Statement of the Case which 
contains notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the 


right to submit additional evidence and argument on the 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




